DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miguel [4134386].
With respect to claim 1, Miguel discloses: A control knob lockout device comprising: a pair of latches (54, 56) configured to be mountable to a stove (12), such that the latches are positioned singly (54, 56 is interpreted as one latch because they receive one pin 52, 55) proximate to opposed sides of the stove and in substantial alignment with a set of control knobs (14) engaged to a surface of the stove [col 3, line 18-27]; a housing (30) defining an interior space, the housing having a rear face, the 
Miguel further shows:
{cl. 4} The control knob lockout device of claim 1, wherein the opening defines a rim (42) extending from opposed ends, a top, and a bottom of the housing into the rear face, wherein the rim is configured for abutting the surface of the stove when the housing is positioned over the set of control knobs, for stabilizing the housing relative to the stove [see FIGs 1 and 3, col 2, line 58-65].
With respect to claim 8, Miguel discloses: A control knob lockout device and stove combination comprising: a stove (12) having a set of control knobs (14) engaged to a surface thereof; a pair of latches (54, 56) mounted singly (54, 56 is interpreted as one latch because they receive one pin 52, 55) to opposed sides of the stove, such that the latches are positioned in substantial alignment with the set of control knobs (14) [col 3, line 18-27]; a housing (30) defining an interior space, the housing having a rear face, the rear face having an opening positioned therein, such that the set of control knobs is selectively insertable into the opening for positioning the housing thereover [see FIG 3]; and a pair of keepers (52, 55) engaged to a front face of the housing, each keeper being positioned proximate to a respective opposed end of the housing and being 
Miguel further shows:
{cl. 11} The control knob lockout device and stove combination of claim 8, wherein the opening defines a rim (42) extending from opposed ends, a top, and a bottom of the housing into the rear face, wherein the rim is configured for abutting the surface of the stove when the housing is positioned over the set of control knobs, for stabilizing the housing relative to the stove [see FIGs 1 and 3, col 2, line 58-65].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 5, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miguel [4134386], further in view of Ferris [2183834].
Regarding claims 2, 5, 9 and 12, Miguel discloses the invention as substantially claimed, however does not disclose details of latch element. 
Ferris makes up for these deficiencies by teaching:
{cl. 2} The control knob lockout device of claim 1, wherein: each latch comprises: a first section (1) configured to be mountable to the stove (at least an exterior surface as seen in figure 1), such that a first terminus of the first section extends from the stove proximate to the set of control knobs, a first hinge (16) engaged to the first terminus of the first section, and a second section (2) engaged to the first hinge, the second section having a slot (4) positioned therein distal from the first hinge; and each keeper (11) comprises a locking eye (5), such that a respective slot is positioned for inserting the locking eye, wherein the locking eye is configured for inserting a shackle (14) of a respective padlock for selectively securing the housing to the stove for rendering the set of control knobs inaccessible [see FIGs 2 and 4, page 1, left column, line 16- right column line 47].
{cl. 5} The control knob lockout device of claim 1, further including: a hasp (1) engaged to the housing substantially equally distant from the opposed ends of the housing; and a strike (11) configured to be mountable to the stove proximate to the set of control knobs, such that the strike is positioned substantially equally distant from the opposed sides of the stove, the strike being configured for selectively engaging (via slot 4) the hasp for fixedly positioning the housing over the set of control knobs [see FIGs 2 and 4, page 1, left column, line 16- right column line 47].
{cl. 9} The control knob lockout device and stove combination of claim 8, wherein: each latch comprises: a first section (1) configured to be mountable to the 
{cl. 12} The control knob lockout device and stove combination of claim 8, further including: a hasp (1) engaged to the housing substantially equally distant from the opposed ends of the housing; and a strike (11) configured to be mountable to the stove proximate to the set of control knobs, such that the strike is positioned substantially equally distant from the opposed sides of the stove, the strike being configured for selectively engaging (via slot 4) the hasp for fixedly positioning the housing over the set of control knobs [see FIGs 2 and 4, page 1, left column, line 16- right column line 47].
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the stove switch cover of Miguel by substituting the hinge arrangement of Miguel with the latch and hasp structure of Ferris because it allows for a securing means known in the art that allows for easy locking and unlocking of an opening structure.
Allowable Subject Matter
Claim 15 allowed.
Although not an official statement for a reason of allowance, claim 15 has therein limitations that are considered allowable because the teaching reference of Ferris would require modifications to show the subject matter claimed. Any such modification however would require hindsight reasoning. A lack of motivation also would not show a basis for obviousness, therein rendering claim 15 allowable over the prior art of record. The allowable subject matter is seen in the objected claims stated below.
Claims 3, 6, 7, 10, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
2/21/2022ub